DETAILED ACTION
The Amendment filed 11/16/22 has been entered.  Claims 1-10 and 13-14 are currently pending, with claims 11-12 and 15 being cancelled.  In light of substantive claim amendments, previous 102 and 112 rejections are withdrawn and revised section 102 and 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Holcomb
Claim(s) 1-5, 7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holcomb et al. (U.S. Patent No. 3,376,959.  Holcomb is directed to an automatic brake adjuster mechanism.  See Abstract. 
Claim 1: Holcomb discloses a piston assembly [Fig. 2] for engaging two selectively engageable parts comprising: a housing (50) defining a piston cylinder; a piston (70); and an adjuster assembly (82, 98) comprising: a piston stroke limiter (44) configured to limit the length of a return stroke of the piston from an extended stroke position and a retracted stroke position; and a crushable body (60) [see col. 2, line 70 (“deformable ductile tubular member 60”)] acting between the piston and the piston stroke limiter, the crushable body being arranged to reduce in axial length when a length of an extension stroke exceeds a length of a retraction stroke to maintain the length of the return stroke [compare Figs. 2 and 3]; and an extension stroke stop (48) and a retraction stroke stop (46), wherein the piston stroke limiter comprises a limiting member (44) movable in an axial direction between the extension stroke stop and the retraction stroke stop.  See Fig. 2.
Claim 2: Holcomb discloses that the crushable body is between the piston and the piston stroke limiter.  See Fig. 2.
Claim 3: Holcomb discloses that the crushable body is a sleeve surrounding at least part of the piston.  See Fig. 2.
Claim 4: Holcomb discloses that the crushable body is in the piston cylinder.  See Fig. 2.
Claim 5: Holcomb discloses that the crushable body comprises a thin walled structure.  See Fig. 2. 
Claim 7: Holcomb discloses that the crushable body comprises a tubular member.  See Fig. 2.
Claims 13-14: see claim 1 above.  Holcomb discloses that the piston and adjuster assemblies are part of a brake system.  See Title.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Holcomb in view of Ditlinger
Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb in view of Ditlinger et al. (U.S. Patent No. 3,844,388) (previously cited).  Ditlinger is directed to an automatic brake adjuster and reset having an extensionable feature.  See Abstract.

Claim 6: Holcomb is relied upon as in claim 1 above but the crushable body uses a ductile deformable tube as compared to a “plurality of collapsible walls.”  Ditlinger also discloses a piston assembly [Fig. 2] with a housing (30 and/or 72) defining a piston cylinder; a piston (86); and an adjuster assembly (82, 98) comprising: a piston stroke limiter (82); and a crushable body (98), wherein the crushable body comprises a plurality of collapsible walls extending in an axial direction.  See Fig. 2; col. 4, lines 51-64.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use collapsible walls instead of a ductile member because this is a simple substitution, ultimately achieving the same function of a “crushable body” with some damping effect.  Both types of crushable bodies are well-known and used in the art and may be selected based on cost/availability of parts, spacing and other design constraints. 
Claim 8: Ditlinger discloses that the crushable body comprises a plurality of crushable members.  See col. 4, lines 51-64. 
Claim 9: Ditlinger discloses that the crushable body comprises an inner wall and the plurality of crushable members are disposed about the inner wall.  See Fig. 2; col. 4, lines 51-64. 
Claim 10: Ditlinger discloses that the crushable members are tubular.  See Fig. 2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 29, 2022